Citation Nr: 1530229	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veterans and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.  

In April 2015, the Veteran and his spouse testified via video before a Veterans Law Judge in Washington, D.C.  A transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.  

3.  The Veteran has a current diagnosis of tinnitus.  

4.  The Veteran had noise exposure in service which is etiologically related to the current bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issues on appeal given the favorable nature of the Board's decision with regard to the pending claims.  

The Veteran seeks service connection for a bilateral hearing loss disorder and tinnitus.  He asserts he has bilateral hearing loss and tinnitus as a result of his noise exposure during service, to include exposure to helicopters and rifle and machine gun fire.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the facts of the present case, the Veteran asserts hearing loss and tinnitus resulting from his service in the Army, wherein he has reported exposure to acoustic trauma from helicopters, machine guns, and rifles.  His service personnel records confirm receipt of the Air Medal for participation in over 20 helicopter missions, as well as the Combat Infantryman's Badge.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

Thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as helicopters and frequent rifle and machine gun fire, as these assertions are consistent with the expected circumstances of his service.  Service treatment records are negative for any indication of either a hearing loss disorder or tinnitus in service, however.  

Next, addressing the question of current disability, the Board finds that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  A July 2011 VA audiological examination established diagnoses of both a sensorineural hearing loss disability bilaterally and tinnitus.  

On VA audiological examination in July 2011, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
50
LEFT
20
20
30
40
45

The average pure tone threshold was 34dBs in the left ear and 39 dBs in the right.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  Tinnitus was also diagnosed at this time.  

As the Veteran has both a current bilateral hearing loss disability recognized by VA and a current diagnosis of tinnitus, the Board must next consider the etiology of these disorders.  On the question of in-service injury or disease, the Board found above that the Veteran was exposed to loud noise (acoustic trauma) to both ears in service.  As noted above, his combat service in the U.S. Army has been confirmed.  Service personnel records confirm the Veteran served as an infantryman in the Armor branch of the Army.  He has stated he was exposed to loud noises, to include rifles, artillery, tanks and helicopters, in service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran's assertions are verified by his available service records, the Board accepts as credible his assertion of exposure to acoustic trauma in service.  

As noted above, service treatment or separation audiological examinations do not indicate either hearing loss or tinnitus during or immediately following service.  Although the Veteran was not specifically diagnosed with either hearing loss of either ear or tinnitus in active service, the Board notes that this fact is not fatal to the claim for service connection.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board further finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disorder or tinnitus is related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear or tinnitus in active service, such is not required.  The evidence of record demonstrates acoustic trauma in service, and the Veteran has reported both some loss of hearing acuity and tinnitus at the time of service separation.  He is both competent and credible to testify regarding such observable symptomatology.  

The Board notes that, on VA audiological examination in July 2011, a VA examiner opined that the Veteran's current hearing loss and tinnitus were not likely related to his exposure to noise in service, reasoning that neither hearing loss nor tinnitus had not been shown during service or at service separation.  In support of his claim, the Veteran submitted the June 2015 statement of his private physician, D.R.W., D.O., who stated it was at least as likely as not the Veteran's bilateral hearing loss disorder and tinnitus were both related to acoustic trauma sustained in service.  

The Board finds the Veteran's assertions of the onset of hearing loss and tinnitus during service and his reports that he has had both hearing loss and tinnitus symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses, are sufficient to place in equipoise the question of whether the current bilateral hearing loss disorder and tinnitus were incurred in service and are etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that hearing loss and tinnitus were incurred in service and the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


